DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered. Claims 1-10 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite the limitation “calculate volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe” and “obtain a brain atrophy region according to the volumes of the cerebral cortices”. The specification lacks the support for the claimed limitations. paragraph [018] of the current application states “the third imaging device can be also configured to calculate a cerebral cortex volume to obtain a brain atrophy region.  For example, the cerebral cortex may be the parietal cortex, the frontal lobe, the temporal cortex or the occipital lobe.” There is no disclosure for an embodiment which calculates volumes (plural) and there is no support for and/or as stated in the claim. There is also no support for “the third imaging device obtains a brain atrophy region according to the volumes of the cerebral cortices.”  Specifically, there is no embodiment in which the brain atrophy region is obtained according to volumes (plural).  [0018] only discloses one volume using one of the examples from the list.
The rest of the claims are rejected based on their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Malik (US Patent No. 10,857,237) and Yamamoto (US Pub No. 20090221901).
Regarding claim 1, Yang teaches A brain imaging system (Figure 2, see paragraph 0038), capturing a brain image by using contrast agents (Figure 1, see paragraph 0038), 
wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain (Figure 1, see paragraphs 0038 and 0067), and comprises:
 a first imaging device (Figure 2, element 20, see paragraph 0038), configured to capture a first brain image, convert the first brain image to a first concentration curve (see paragraphs 0038-0039), and calculate a cerebral blood flow, a cerebral blood volume, a cerebral blood mean transit time and a first contrast agent time to peak according to the first concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 a second imaging device (Figure 2, element 30, see paragraph 0038), configured to capture a second brain image, convert the second brain image to a second concentration curve through an equation (Figure 2, see paragraphs 0038-0039), and calculate the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and a second contrast agent time to peak according to the second concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 a third imaging device (Figure 2, element 35, see paragraphs 0038-0039),
 and a central processor (Figure 2, element 50, see paragraph 0038), coupled to the first imaging device, the second imaging device and the third imaging device (Figure 2), configured to detect a vessel occlusion, infarction or ischemia region of the first brain image according to at least one of the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the first contrast agent time to peak (see paragraph 0071), and detect a vessel occlusion, 16infarction or ischemia region of the second brain image according to at least one of the second concentration curve, the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the second contrast agent time to peak (see paragraph 0071); 
wherein the central processor generates an image of the vessel occlusion, infarction or ischemia region respectively according to the vessel occlusion, infarction or ischemia region in the first brain image and the vessel occlusion, infarction or ischemia region in the second brain image (see paragraph 0071).
However, Yang fails to explicitly teach Hounsfield Unit, calculate volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches using concentration curve by Hounsfield Unit (figure 10A).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a concentration curve by Hounsfield Unit. This modification will help in evaluating the signal intensity (HU) for each concentration level.
However, Yang in the view of Malik failed to explicitly teach calculate volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices.
Yamamoto, in the same field of endeavor in the subject of determining brain atrophy, teaches calculate volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik to incorporate the teachings of Yamamoto to provide volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices. This modification will help in more accurately assessing cerebral atrophy become possible (paragraph 0077, Yamamoto).

Regarding claim 2, Yang teaches The brain imaging system according to claim 1 (Figure 2, see paragraph 0038), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, see paragraph 0038), the first brain image is a CT brain image (Figure 2, see paragraph 0038), and the first contrast agent time to peak is a contrast agent time to peak (see paragraph 0052), and the central processor detects the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the iodinated contrast agent time to peak (See paragraphs 0052 and 0057)
However, Yang failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.

Regarding claim 4, Yang teach The brain imaging system according to claim 1, wherein the second imaging device is a magnetic resonance imaging (MRI) device (Figure 2, element 30, see paragraph 0038), the second brain image is an MRI brain image (Figure 2, element 30, see paragraphs 0038-0039), the second concentration curve is a concentration curve (Figure 2, element 30, see paragraphs 0038-0039), the second contrast agent time to peak (see paragraph 0052), and the central processor generates the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052-0057).
However, Yang failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Regarding claim 6, Yang teaches A brain imaging method, adapted to a brain imaging system for 4Appl. No. 16/366,431 Response Dated January 13, 2022 Reply to Office Action of September 13, 2021 capturing a brain image by using contrast agents (Figure 1, see paragraph 0038), 
wherein the brain imaging system detects positions of an entrance and an exit where the contrast agents flow into and out from a brain, the brain imaging system includes a first imaging device (Figure 2, element 20, see paragraph 0038), a second imaging device (Figure 2, element 30, see paragraph 0038), a third imaging device (Figure 2, element 35, see paragraphs 0038-0039) and a central processor, the central processor is coupled to the first imaging device, the second imaging device and the third imaging device, and the brain imaging method comprises (Figure 1, see paragraphs 0038 and 0067), and comprises:
 through the first imaging device (Figure 2, element 20, see paragraph 0038), capturing a first brain image; through the first imaging device, converting the first brain image to a first concentration curve (see paragraphs 0038-0039), through the first imaging device, calculating a cerebral blood flow, a cerebral blood volume, a cerebral blood mean transit time and a first contrast agent time to peak according to the first concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 through the second imaging device (Figure 2, element 30, see paragraph 0038), capturing a second brain image; through the second imaging device, converting the second brain image to a second concentration curve through an equation (Figure 2, see paragraphs 0038-0039), through the second imaging device, calculating the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and a second contrast agent time to peak according to the second concentration curve showing concentrations at the positions of the entrance and the exit (see paragraphs 0052 and 0057);
 through the third imaging device (Figure 2, element 35, see paragraphs 0038-0039),
 through the central processor (Figure 2, element 50, see paragraph 0038), detecting a vessel occlusion, infarction or ischemia region of the first brain image according to at least one of the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time or the first contrast agent time to peak (see paragraph 0071), and through the central processor, detecting a vessel occlusion, infarction or ischemia region of the second brain image according to at least one of the second concentration curve, the cerebral blood flow, the cerebral blood volume, the cerebral blood mean transit time and the second contrast agent time to peak (see paragraph 0071); 
wherein the central processor generates an image of the vessel occlusion, infarction or ischemia region respectively according to the vessel occlusion, infarction or ischemia region in the first brain image and the vessel occlusion, infarction or ischemia region in the second brain image (see paragraph 0071).
However, Yang fails to explicitly teach Hounsfield Unit, calculating volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches using concentration curve by Hounsfield Unit (figure 10A).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a concentration curve by Hounsfield Unit. This modification will help in evaluating the signal intensity (HU) for each concentration level.
However, Yang in the view of Malik failed to explicitly teach calculating volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices.
Yamamoto, in the same field of endeavor in the subject of determining brain atrophy, teaches calculating volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices (paragraph 0077).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik to incorporate the teachings of Yamamoto to provide volumes of cerebral cortices that include a parietal cortex, a frontal lobe, a temporal cortex and/or an occipital lobe; obtain a brain atrophy region according to the volumes of cerebral cortices. This modification will help in more accurately assessing cerebral atrophy become possible (paragraph 0077, Yamamoto).

Regarding claim 7, Yang teaches The brain imaging method according to claim 6 (Figure 2, see paragraph 0038), wherein the first imaging device is a computed tomography (CT) imaging device (Figure 2, element 20, see paragraph 0038), the first brain image is a CT brain image (Figure 2, see paragraph 0038), the first concentration curve is a concentration curve of a contrast agent (Figure 2, see paragraphs 0038-0039), the first contrast agent time to peak is a contrast agent time to peak (see paragraph 0052), and the brain imaging method further comprises: through the central processor, detecting the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052 and 0057
However, Yang failed to explicitly teach iodinated contrast agent and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches iodinated contrast agent (see col 2, line 62 to col 3, line 17), and wherein a slope of the concentration curve of the iodinated contrast agent is positively proportional to the Hounsfield unit (Figure 10).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide an iodinated contract agent and concentration curve with a positively proportional slop to the HU. This modification will result in more accurate brain imaging and diagnostic process. The Iodinated contrast agent interacts well with CT imaging as it absorbs and scatters X-rays.
Regarding claim 9, Yang teach The brain imaging method according to claim 6,  wherein the second imaging device is a magnetic resonance imaging (MRI) device (Figure 2, element 30, see paragraph 0038), the second brain image is an MRI brain image (Figure 2, element 30, see paragraphs 0038-0039), the second concentration curve is a concentration curve (Figure 2, element 30, see paragraphs 0038-0039), the second contrast agent time to peak (see paragraph 0052), and the brain imaging method further comprises: through the central processor, generating the position of the entrance where the contrast agent flows into the brain according to an contrast agent starting time, an contrast agent time to half-peak and the contrast agent time to peak (see paragraphs 0052-0057).
However, Yang failed to explicitly teach a Gadolinium contrast agent.
Malik, in the same field of endeavor in the subject of imaging using contrast agent, teaches Gadolinium contrast agent (see col 2, line 62 to col 3, line 17).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang to incorporate the teachings of Malik to provide a Gadolinium contract agent. This modification will result in more accurate brain imaging and diagnostic process. The Gadolinium contrast agent interacts well with MRI imaging as it alerts the properties of water molecules.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Malik (US Patent No. 10,857,237), Yamamoto (US Pub No. 20090221901) and in the view of Brummett (US Pub No. 20080262344).

Regarding claim 3, Yang in the view Malik and Yamamoto teaches The brain imaging system according to claim 1, however, failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device.
Brummett, in the same field of endeavor in the subject of prefusion map, teaches the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraph 0049, the CBF value is less than a normal CBF value), the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0047 and 0049; If the measured values in a region of tissue have MTT greater than 145% of reference, or CBF less than 60% of reference, and CBV less than 40% of the reference location in the opposite hemisphere, that region will be labeled as ischemic core), the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraph 0049); 
wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraph 0049; CBF values less than 60% of reference, and CBV values greater than 40% of the corresponding locations in the opposite/reference hemisphere, that region will be identified as penumbra.), and the first contrast agent time to peak is dramatically increasing (paragraphs 0047 and 0049), the central processor detects a penumbra of the vessel occlusion (see paragraphs 0047 and 0049), infarction or ischemia region in the first brain image via the first imaging device (see paragraphs 0047 and 0049).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view Malik and Yamamoto to incorporate the teachings of Brummett to provide set of limits to meet in order for the processor to detect a penumbra, infraction, or ischemia regions in the image. This modification will result in a more accurate diagnosis of prefusion condition in the brain.  

Regarding claim 8, Yang in the view Malik and Yamamoto teaches The brain imaging method according to claim 6, further comprising: however, failed to explicitly teach wherein when the cerebral blood flow is below 30% of a normal cerebral blood flow, the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device; wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased, and the first contrast agent time to peak is dramatically increasing, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the first brain image.
Brummett, in the same field of endeavor in the subject of prefusion map, teaches the cerebral blood flow is below 30% of a normal cerebral blood flow (see paragraph 0049, the CBF value is less than a normal CBF value), the cerebral blood volume is smaller than 40% of a normal cerebral blood volume and the first contrast agent time to peak is increasing (see paragraphs 0047 and 0049; If the measured values in a region of tissue have MTT greater than 145% of reference, or CBF less than 60% of reference, and CBV less than 40% of the reference location in the opposite hemisphere, that region will be labeled as ischemic core), the central processor detects an infarct core of the 17vessel occlusion, infarction or ischemia region in the first brain image via the first imaging device (see paragraph 0049); 
wherein when the cerebral blood flow is decreasing, the cerebral blood volume is maintained or increased (see paragraph 0049; CBF values less than 60% of reference, and CBV values greater than 40% of the corresponding locations in the opposite/reference hemisphere, that region will be identified as penumbra.), and the first contrast agent time to peak is dramatically increasing (paragraphs 0047 and 0049), the central processor detects a penumbra of the vessel occlusion (see paragraphs 0047 and 0049), infarction or ischemia region in the first brain image (see paragraphs 0047 and 0049).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view Malik and Yamamoto to incorporate the teachings of Brummett to provide set of limits to meet in order for the processor to detect a penumbra, infraction, or ischemia regions in the image. This modification will result in a more accurate diagnosis of prefusion condition in the brain.  

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub No. 2016/0166159) in the view of Malik (US Patent No. 10,857,237), Yamamoto (US Pub No. 20090221901), Kimura (US Pub No. 2016/0202338), Kudo in the subject of (NPL: Bayesian Analysis of Prefusion-Weighted Imaging to Predict Infract Volume: Comparison with Singular Value Decomposition), and Rooney (US Patent No. 10,335,048).

Regarding claim 5, Yang in the view of Malik and Yamamoto teach The brain imaging system according to claim 1, however failed to explicitly teach  wherein the equation 
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image, Mo is an initial value of the brain image, and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
wherein when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).
Kimura fails to teach 600mm^2/s diffusion threshold, however, the examiner sees this limitation as a routine optimization. Claimed diffusion threshold which fell within the broad scope of the references was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed diffusion threshold. See MPEP section 2144.II, routine optimization. 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik and Yamamoto to incorporate the teachings of Kimura to provide equations to calculate the signal intensity and the ADC. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see statistical analysis section); wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics (see introduction section and PWI data analysis section); the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics (see conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto and Kimura to incorporate the teachings of Kudo to provide set of thresholds using Bayesian statics. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions (see col, 23 line 62 to col 24, line 43), and a third brain image captured by the central processor by using the FSL software is a structural brain image (see col, 23 line 62 to col 24, line 43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvaium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.

Regarding claim 10, Yang in the view of Malik and Yamamoto teach The brain imaging method according to claim 6, however failed to explicitly teach wherein the equation 
    PNG
    media_image3.png
    114
    667
    media_image3.png
    Greyscale
Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time, TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image, Mo is an initial value of the brain image, the equation includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image4.png
    77
    762
    media_image4.png
    Greyscale
imaging method further comprises: when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device, and when the second contrast agent time to peak is larger than a time to peak, the time to peak is 6 seconds, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device; wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a 23plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kimura, in the same field of endeavor in the subject of image processing, teaches wherein the equation
    PNG
    media_image1.png
    113
    655
    media_image1.png
    Greyscale
 (Formula 2, see paragraph 0072) wherein Ti is a spin-lattice relaxation time, T2* is a transverse relaxation time (see paragraph 0073), TR is a cycle time, TE is an echo time, b is a setting parameter of an imaging device, (x, y) is the position of the brain image (see paragraph 0074), Mo is an initial value of the brain image (see paragraph 0073), and the equation 18includes an apparent diffusion coefficient (ADC) and the ADC is 
    PNG
    media_image2.png
    77
    533
    media_image2.png
    Greyscale
(see paragraph 0083) when the ADC is smaller than a diffusion threshold, the diffusion threshold is 600mm^2/s, the central processor detects an infarct core of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see paragraph 0029).
Kimura fails to teach 600mm^2/s diffusion threshold, however, the examiner sees this limitation as a routine optimization. Claimed diffusion threshold which fell within the broad scope of the references was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed diffusion threshold. See MPEP section 2144.II, routine optimization. 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto to incorporate the teachings of Kimura to provide equations to calculate the signal intensity and the ADC. This modification will result in a more accurate brain image processing and diagnostics as it help to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto and Kimura failed to teach wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics; wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Kudo, in the same field of endeavor in the subject of image processing for infraction detection, teaches when the second contrast agent time to peak is larger than a time to peak, the central processor detects a penumbra of the vessel occlusion, infarction or ischemia region in the second brain image by using the second imaging device (see statistical analysis section); wherein the central processor calculates the diffusion threshold and the time to peak based on Bayesian Statistics (see introduction section and PWI data analysis section); the central processor detects the position of the vessel occlusion, infarction or ischemia region in the second brain image based on the Bayesian Statistics (see conclusion).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto and Kimura to incorporate the teachings of Kudo to provide set of thresholds using Bayesian statics. This modification will result in a more accurate brain image processing and diagnostics as it helps to detect ischemia regions in the images in a more accurate way.
However, Yang in the view of Malik, Yamamoto, Kimura, and Kudo failed to explicitly teach wherein the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool, the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions, and a third brain image captured by the central processor by using the FSL software is a structural brain image.
Rooney, in the same field of endeavor in the subject of brain imaging, teaches the central processor captures a calvarium image of the second brain image by using a FMRIB Software Library (FSL) software to execute a Brain Extraction Tool (see col, 23 line 62 to col 24, line 43), the central processor separates the calvarium image from the second brain image and divides the second brain image without the calvarium image into a plurality of brain regions (see col, 23 line 62 to col 24, line 43), and a third brain image captured by the central processor by using the FSL software is a structural brain image (see col, 23 line 62 to col 24, line 43).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yang in the view of Malik, Yamamoto, Kimura, and Kudo to incorporate the teachings of Rooney to provide a brain extraction tool to remove the calvarium from the image and generate an image of the brain only with the infraction area. This modification will produce a more accurate and noise free image of the brain.
Response to Arguments
Applicant’s arguments with respect to claims rejections have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793